      Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
    Case 1:21-cv-03932-BMC Document 1 Filed 07/13/21 Page 1 of 3 PageID #: 1




 Isaac Nutovic, Esq.                                             :
 NUTOVIC & ASSOCIATES
 261 Madison Avenue, 26th Floor
 New York, New York 10016
 (212) 421-9100

 Counsel to Rafi Manor

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------X
 In re:                                                              21 CV 03932

 RAFI MANOR a/k/a                                                    BK Case No.: 21-40976-nhl
 RAFAEL MANOR, et al,

                                     Debtor.                         (Jointly Administered)
------------------------------------------------------------X

RAFAEL MANOR,                                                        Kings County
                                                                     Index No.: 506870/2020
                                            Plaintiff,

        - against -

44 BOX STREET INVESTORS LLC,
116 INDIA VILLA INVESTORS LLC,
17 DIAMOND STREET INVESTORS LLC,
79 GREEN STREET INVESTORS LLC,
44 BOX VILLA LLC,
116 INDIA VILLA LLC,
17 DIAMOND VILLA LLC and
79 GREENE VILLA LLC,

                                            Defendants.

 ---------------------------------------------------------------x

        NOTICE OF REMOVAL OF STATE COURT ACTION TO UNITED STATES
          BANKRUPTCY COURT UNDER 28 U.S.C. § 1452 AND RULE 9027(a)
             OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

         RAFI MANOR a/k/a RAFAEL MANOR, by his attorneys Nutovic & Associates, hereby

 gives notice and removes to the United States District Court for the Eastern District of New
     Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
   Case 1:21-cv-03932-BMC Document 1 Filed 07/13/21 Page 2 of 3 PageID #: 2



York, under 28 U.S.C. § 1452 and Rule 9027(a) of the Federal Rules of Bankruptcy Procedure

(“Bankruptcy Rule”), the action styled RAFI MANOR (“Manor”), against 44 BOX STREET

INVESTORS LLC, 116 INDIA VILLA INVESTORS LLC, 17 DIAMOND STREET INVESTORS

LLC, 79 GREEN STREET INVESTORS LLC, 44 BOX VILLA LLC, 116 INDIA VILLA LLC, 17

DIAMOND VILLA LLC and 79 GREENE VILLA LLC, (“Defendants”), pending in the Supreme

Court of the State of New York, Kings County, Index No.506870/2020 (“State Court Action”),

and respectfully represents as follows:

                                             BACKGROUND

The Bankruptcy Filing

       1.      On April 14, 2021 (“Filing Date”), Manor, (the “Debtor”), filed a voluntary petitions

for relief under Chapter 11 of Title 11, United States Code (“Bankruptcy Code”) with the United

States Bankruptcy Court, Eastern District of New York (“Court”).

The State Court Action

       2.       Prior the Filing Date, on March 18, 2020, the Debtor commenced the State Court

Action, by filing a motion for summary judgment in lieu of complaint against Defendants in order to

obtain funds admittedly owed to the Debtor. A copy of the Notice of Motion and underlying papers,

filed in the State Court Action by Plaintiff is annexed hereto as Exhibit “A”.

       3.       On July 7, 2021 the state court held a hearing but made no ruling stating that it

needed to determine whether it had personal jurisdiction over the Defendants.

The Removal

       4.      The State Court Action relates to, and concerns, property of Debtor’s estate, the

administration of the estate and the ability of Debtor to confirm a plan of reorganization. This Court

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. The State Court Action is



                                                  2
     Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
   Case 1:21-cv-03932-BMC Document 1 Filed 07/13/21 Page 3 of 3 PageID #: 3



an action which may be removed pursuant to 28 U.S.C. § 1452. Upon removal of the State Court

Action, the matter will be a core proceeding under 28 U.S.C. §§ 157(b)(2)(A), (B), (K) and (O).

         5.    This Notice of Removal is timely filed under Bankruptcy Rule 9027(a)(2)(A) as it

was filed within ninety (90) days after the Order for Relief in the underlying Bankruptcy.

         6.    The Debtor consents to the entry of final orders and judgments by the Bankruptcy

Court.

Dated: New York, New York
       July 13, 2021


                              NUTOVIC AND ASSOCIATES
                              Attorneys for Debtor Rafi Manor

                              By:    s/Isaac Nutovic
                                     Isaac Nutovic, Esq.
                                     261 Madison Avenue, 26th Floor
                                     New York, New York 10016
                                     (212) 421-9100




                                                3
           Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
                                                                        INDEX NO.                               506870/2020
FILED: KINGS  COUNTY CLERK 03/18/2020 04:58 PM
NYSCEF DOC. Case
            NO. 11:21-cv-03932-BMC Document 1-1 Filed 07/13/21 Page 1RECEIVED
                                                                      of 2 PageID #: 4 03/18/2020
                                                                               NYSCEF:




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF KINGS
                                                                        X
             RAFAEL MANOR,                                                     Index No.:
                                                                               Date Purchased:
                                            Plaintiff,
                                                                               Plaintiff designates
                            - against -                                        Kings County
                                                                               as the place of trial
             44 BOX STREET INVESTORS LLC, 116 INDIA       :
             VILLA INVESTORS LLC, 17 DIAMOND STREET                            SUMMONS
             INVESTORS LLC, 79 GREEN STREET               :
             INVESTORS LLC, 44 BOX VILLA LLC, 116 INDIA                        Basis of Venue: CPLR 503
             VILLA LLC, 17 DIAMOND VILLA LLC and 79     :
             GREENE VILLA LLC,

                                            Defendants.
                                                                        X


         TO THE ABOVE-NAMED DEFENDANT(S):

                YOU ARE HEREBY SUMMONED to submit to Plaintiff’s attorney your answering

         papers at least ten days prior to the return date set by the notice of motion annexed hereto; and in

         case of your failure to submit answering papers, summary judgment will be taken against you by

         default for the relief demanded in the notice of motion.


         Dated: New York, New York
                March 17, 2020

                                                     SMITH, GAMBRELL & RUSSELL, LLP




                                                        Daniel Q. Homer
                                                     1301 Avenue of the Americas, 21st Floor
                                                     New York, NY 10019
                                                     (212) 907-9700
                                                     Attorneys for Plaintiff




                                                                                                   SGR/22482I75.2


                                                         1 of 2
           Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
                                                                        INDEX NO.         506870/2020
FILED: KINGS COUNTY CLERK 03/18/2020 04:58 PM
NYSCEF DOC. Case
            NO. 1 1:21-cv-03932-BMC Document 1-1 Filed 07/13/21 Page 2RECEIVED
                                                                       of 2 PageID #: 5 03/18/2020
                                                                                NYSCEF:




          To:

          44 Box Street Investors LLC
          124-04 Metropolitan Avenue
          Kew Gardens, New York 11415

          116 India Villa Investors LLC
          124-04 Metropolitan Avenue
          Kew Gardens, New York 11415

          17 Diamond Street Investors LLC
          124-04 Metropolitan Avenue
          Kew Gardens, New York 11415

          79 Green Street Investors LLC
          124-04 Metropolitan Avenue
          Kew Gardens, New York 11415

          44 Box Villa LLC
          124-04 Metropolitan Avenue
          Kew Gardens, New York 11415

          116 India Villa LLC
          124-04 Metropolitan Avenue
          Kew Gardens, New York 11415

          17 Diamond Villa LLC
          124-04 Metropolitan Avenue
          Kew Gardens, New York 11415

          79 Greene Villa LLC
          124-04 Metropolitan Avenue
          Kew Gardens, New York 11415




                                                                              SGR/22482175.2


                                              2 of 2
           Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
                                                                        INDEX NO.                             506870/2020
FILED: KINGS COUNTY CLERK 03/18/2020 04:58 PM
NYSCEF DOC. Case
            NO. 21:21-cv-03932-BMC Document 1-2 Filed 07/13/21 Page 1 RECEIVED
                                                                      of 21 PageID #: 6 03/18/2020
                                                                               NYSCEF:




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF KINGS
           ---------------------------------------------------------------------------_X
            RAFAEL MANOR,                                                              :
                                                                                           Index No.:
                                                   Plaintiff,                         :

                               - against -                                            :

            44 BOX STREET INVESTORS LLC, 116 INDIA                                    :    NOTICE OF MOTION
            VILLA INVESTORS LLC, 17 DIAMOND STREET
            INVESTORS LLC, 79 GREEN STREET                                            :
            INVESTORS LLC, 44 BOX VILLA LLC, 116 INDIA
            VILLA LLC, 17 DIAMOND VILLA LLC and 79                                    :
            GREENE VILLA LLC,

                                                   Defendants.
          ---------------------------------------------------------------------------- X

                  PLEASE TAKE NOTICE, that upon the Affidavit of Rafael Manor, sworn to on March

          12, 2020, and the exhibits thereto, and all prior pleadings and proceedings had herein, plaintiff

         Rafael Manor (“Plaintiff’) shall move this Court, at an IAS part of the Supreme Court, Kings

         County, located at 360 Adams Street, Brooklyn, New York 11201, on May 8, 2020 at 9:30 a.m.,

         or as soon thereafter as counsel may be heard, for an Order, pursuant to CPLR 3213 and enter

         judgment in favor of Plaintiff against Defendants, jointly and severally, in the amount of

         $27,000.00 plus attorneys’ fees, interest, and costs for such other and further relief as the Court

         deems just, necessary, and proper.

                  PLEASE TAKE FURTHER NOTICE that, pursuant to CPLR § 3213, Defendants’

         opposition papers, if any, shall be served on the undersigned not less than (10) days before the date

         this motion is noticed to be heard.




                                                                   1 of 2
           Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
                                                                        INDEX NO.        506870/2020
FILED: KINGS  COUNTY CLERK 03/18/2020 04:58 PM
NYSCEF DOC. Case
             NO. 21:21-cv-03932-BMC Document 1-2 Filed 07/13/21 Page 2 RECEIVED
                                                                       of 21 PageID #: 7 03/18/2020
                                                                                NYSCEF:




          Dated: New York, New York
                 March 17, 2020
                                                Smith, Gambrell & Russell, LLP

                                                By:               ft- • MyW /

                                                           Michael R. Glanzman v
                                                           Daniel Q. Homer
                                               1301 Avenue of the Americas, 21st Floor
                                               New York, New York 10019
                                               Tel: (212) 907-9700
                                               Fax: (212) 907-9800
                                               mglanzman@sgrlaw. com
                                               Attorneys for PlaintiffRafael Manor




                                                2


                                              2 of 2
          Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
                                                                      INDEX NO.                                                                                                                         506870/2020
FILED: KINGS  COUNTY CLERK 03/18/2020 04:58 PM
          Case
NYSCEF DOC. NO. 1:21-cv-03932-BMC
                 3                Document 1-2 Filed 07/13/21 Page 3RECEIVED
                                                                     of 21 PageID #: 803/18/2020
                                                                             NYSCEF:




              SUPREME               COURT          OF THE             STATE              OF NEW YORK
              COUNTY             OF KINGS
              _                    ..                    ____________________                           _________X
              RAFAEL             MANOR,                                                                                          :
                                                                                                                                      Index     No.

                                                                     Plaintiff,                                                  :
                                                                                                                                      AFFIDAVIT                      OF
                                         - against       -                                                                       :    RAFAEL              MANOR                IN
                                                                                                                                      SUPPORT                  OF MOTION                    FOR
              44 BOX            STREET          INVESTORS                 LLC,           116 INDIA                               :    SUMMARY                    JUDGMENT                     IN
              VILLA        INVESTORS                 LLC,         17 DIAMOND                       STREET                             LIEU        OF COMPLAINT
              INVESTORS                  LLC,     76 GREEN               STREET               INVESTORS                          :

              LLC,     44 BOX            VILLA          LLC,      116 INDIA                VILLA            LLC,
              17 DIAMOND                  VILLA          LLC      and      79 GREENE                    VILLA                    :

              LLC,


                                                                     Defendants.
              ___                          ..------------------------------X


              STATE        OF NEW YORK                                             )
                                                                                   )                ss.:
              COUNTY              OF KINGS                                         )


                          RAFAEL                MANOR,            being        duly        sworn,          deposes        and        says the following:


                           1.            I am the plaintiff              in this         action.


                          2.             I raspac+%lly            submit          this    affidavit           in support             of my =:E=                for    r---y              judgment


              pursuant          to CPLR         3213.


                                                                          NATURE                   OF THE             ACTIO]1


                          3.             This     is an action           based         upon        a confession             of judgment             made         in favor          of myself          by

                                                                                                                                                                                  ---'
              the    defedants,           44 Box         Street       Investors           LLC,          116     India     Villa         Investors        LLC,         17 D                     Street


              Investors          LLC,      76     Green         Street      Investors              LLC,         44    Box       Villa      LLC,          116     India        Villa        LLC,       17


              Diamond            Villa     LLC,         and     79     Greene            Villa       LLC         (collectively             "Defendants").                     A     copy      of    the


              confession          of judgment            (the     "Con-fession")                 is attached            hereto        as Exhibit          A.


                          4.             The      Confession             was        given          to      me    in     considention                of    a settlement                   agree:nent


              between          me and       Defendants            in con=ection                  with      an action         styled        44 Box         Street          !ñvestors,        LLC,      et




                                                                                                                                                                                  SGR/22429244.1




                                                                                            1 of 4
          Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
                                                                      INDEX NO.                                                                                                                                506870/2020
FILED: KINGS COUNTY CLERK 03/18/2020 04:58 PM
NYSCEF DOC.Case
            NO. 1:21-cv-03932-BMC
                3                 Document 1-2 Filed 07/13/21 Page 4RECEIVED
                                                                     of 21 PageID #: 9 03/18/2020
                                                                              NYSCEF:




              al. v. Manor,            et al.,    Index        No,       522518/2018               (Sup.         Ct. Kings        Co.     2018)          (the        "Action").


                                                                                           THE           PARTIE_S


                          5.              I am a resident                of Brooklyn,             New York.


                          6.              Upon          information             and        belief,         Defendants             are     all      limited                                ccspsies
                                                                                                                                                                        liability


              organized          and      existing         under       the    laws        of the         State      of New        York,         each          with      a principal             place     of


              business         located         at 124-04          Metepali*an              Avenue,             Kew Gardens,               New York                   11415.


                                                                             FACTUAL                  ALLEGATIONS


                          7.              Dd==A=ts                 are       members             of       an       investor       group           in      connection                   with       several


              cen=+=2c*ion          projects            located      in Brooklyn,                New York             (the     "Projects").


                          8.              I was      also      member          of the        investor            group       pursuant       to an operating                      ag-eement             with


              Dw-da=*•             (the                              Agreement").                  I was         further      c=gaged           in the         Projects           as the        manager
                                              "Operating


              and     developer           thrcügh         a
                                                              U-"d                                                 of which         I am a member                       - M1           Developmaat
                                                                             liability       company


              LLC.


                          9.              A     dispute        arose        between          the      parties        with      respect        to their           rights         and      obligations


              under      the Operating               Agreement.


                           10.            As     a result       of that       diyate,            on or about             November             2, 2018,           Dw-dan's                     served     me


              with     a purported             notice      of removal           for      cause        from       the investor           group.


                           11.            Defandants              further      c-=snenced                 the Action           to remove           me from              the investor             group.


                           12.            On     or around           December              24,     2018,         the parties        entered            into     a settlement                  agreement


              (the    "Se*+1a==*                                                            I agreed             to resign       from       the        investor                         in exchsge
                                               Agreement")                whereby                                                                                        group


              for    certain     consideration,                including,          but     not       limited        to, payment           of $154,000.00                        (the    "Sattlamant


              Payment").           A      copy      of the Settlement                    Agreement             is annexed          hereto         as Exhibit               B.


                           13.            Pursuant            to Paragraph               1 of      the     Sa+*1a=ent           Agreement,                Defendants                   secured         their




                                                                                                               2
                                                                                                                                                                                       SGR/22429244.1




                                                                                                 2 of 4
          Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
                                                                      INDEX NO.                                                                                                                                 506870/2020
FILED: KINGS COUNTY CLERK 03/18/2020 04:58 PM
          Case
NYSCEF DOC. NO. 1:21-cv-03932-BMC
                 3                Document 1-2 Filed 07/13/21 Page 5 RECEIVED
                                                                     of 21 PageID #: 10 03/18/2020
                                                                              NYSCEF:




              chlig-.‡ian         to make           the Se++learnt              Payment           with      the Confession.


                            14.           To        date,     De"-'-r±;                have      only       made       partial         payments                towards        the     Settlemet


              Payment         totaling          $127,000.00.


                            15.           A balance            of $27,000.00              of the         Se++1ement          Payment             remains           due     and owing             to me.


                            16.           The        Confession               states     that      Defe+rts                  "hereby             ennfess          judgment           herein           and


              authorize           entry        of    judgment             against        the      said      Defendants,               and        each      of      them,      in     the        sum       of

              $150,000.00."
                                            The         Confession             further         explicitly          states      that         it   is     arising      directly         out        of   the


              Settlement           Payment.


                            17.                                       Def-dan+=               are indebted            to me under                the terms          of the      Confession                in
                                          Accordingly,


              the principal          sñêüñt            of $27,000.00,               ccñstit±;;              the unpaid           balance              of the      Se++lement         Payment.


                            18.           Moreover,             the Settlement                Agreement            further       provides              that:


                            The     Parties          agree      in the        event      of     any      litigation         arising         under         this     Agreement               or

                            concerning               the     subject       matter        of     this     Agreement,              the    prevailing                party      shall     be
                                                                       attorneys'
                            entitled   to recover               its                       fees.


                            19.           Defendants                failure       to     timely          make         the     full      Settlement                 Payment           is,        without


              question,           a breach          of the      Salement               Agreement,             catitling        me      to recovery                 of the     attorney            fees      I


              have    incurred            and will          incur     enforcing          the Confession.




                                                                                                             3
                                                                                                                                                                                   SGR/22429244.1




                                                                                                3 of 4
          Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
                                                                      INDEX NO.                                                                                     506870/2020
FILED: KINGS COUNTY CLERK 03/18/2020 04:58 PM
          Case
NYSCEF DOC. NO. 1:21-cv-03932-BMC
                 3                Document 1-2 Filed 07/13/21 Page 6 RECEIVED
                                                                     of 21 PageID #: 11 03/18/2020
                                                                              NYSCEF:




                        WHEREFORE,                    based     upon    the foregaing         I respectflilly       request      that   the Court      grant   my

                                                                                                                         ^-4-"
                OtiGE      Pursuant        to   CPLR      3213         and   enter    judgmcat        against       D                   in   the     -met      of

                                       attorneys'
              $27,000.00        plus                    fees,    interest,   and     costs.




                                                                                     RAFAEL        MAN          R


              Sworn     to before      me this

              day   of March,       2020




                                                D.     ARKINS
                              CHARLES
                                                                  ORK
                                                T T     O F NEW Y
                                            7145
                                N .0 HA 2
                                   di  u       County
                             Qualifi
                                      Expires02-08-2tW2
                        My Co mmiS




                                                                                                                                                   SGR/22429244.1




                                                                               4 of 4
           Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
                                                                        INDEX NO.      506870/2020
FILED: KINGS  COUNTY CLERK 03/18/2020 04:58 PM
NYSCEF DOC.Case
            NO. 1:21-cv-03932-BMC
                4                 Document 1-2 Filed 07/13/21 Page 7 of 21 PageID
                                                                     RECEIVED     #: 12 03/18/2020
                                                                               NYSCEF:




          EXHIBIT A
           Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
                                                                        INDEX NO.                                                                                                                                      506870/2020
FILED: KINGS  COUNTY CLERK 03/18/2020 04:58 PM
NYSCEF DOC.Case
            NO. 1:21-cv-03932-BMC
                4                 Document 1-2 Filed 07/13/21 Page 8 of 21 PageID
                                                                     RECEIVED     #: 13 03/18/2020
                                                                               NYSCEF:




         SUPREME                  COURT                OF THE           STATE                  OF NEW                  YORK
         COUNTY               OF       KINGS
         ----------------------------------------------X


         RAFAEL              MANOR,                                                                                                                    STATEMENT                    AND
                                                                                                                                                       AFFIDAVIT                OF
                                                                                                       Plaintiff(s),                                   CONFESSION                      OF
                                                                                                                                                       JUDGMENT.
                                                   -against-

                                                                                                                                                       Index       No.
         44      BOX         STREETINVESTORS                                    LLC,            116
         INDIA         VILLA           INVESTORS                   LLC,             17    DIAMOND
         STREETINVESTORSLLC,79                                                  GREEN
         STREET               INVESTORS                     LLC,        44      BOX            VIL

         LLC,        116      INDIA          VILLA          LLC,        17      DIAMO                      D
         VILLA         LLC        and        79    GREENE               VILLA              L           ,


                                                                                                       efendant(s).




         STATE             OF     NEW YORK
                                                                   )         ss.:
         COUNTY                 OF QUEENS                          )


                       ____                                                                           , being          duly      sworn,          deposes             and       says:


                        1.    That       deponent              is a member                      of defendants,                     44     Box         Street      Investors            LLC,          116    India
         Villa      Investors            LLC,          17     Diamond                Street            investors                LLC      and      79      Green            Street        Investors           LLC

          (collectively,               the        "Investor            Defendâñts"),                           each       either          a    Florida            limited        liability           corñpany
          having           authority              to   do      business                   in     the           State       of      New         York,           having          offices            located         at

                                                                                                 , and          as     such,       is duly       authorized                 to make           this    affidavit
          on     behalf        of the        Investor          Defendants                       herein.


                        2.     That       defendant,               44     Box            Street            Investors            LLC        is a majority              member              of defendant,
          44     Box      Villa      LLC,         a New        York       limited              liability         company                having          offices       at    124-04           Metropolitan

          Avenue,             Kew        Gardens,              New            York             11415,            and      as       such,         is     duly      authorized                 to   make        this
           Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
                                                                        INDEX NO.                                                                                                                                                                       506870/2020
FILED: KINGS  COUNTY CLERK 03/18/2020 04:58 PM
NYSCEF DOC.Case
            NO. 1:21-cv-03932-BMC
                4                 Document 1-2 Filed 07/13/21 Page 9 of 21 PageID
                                                                     RECEIVED     #: 14 03/18/2020
                                                                               NYSCEF:




         affidavit            on     behalf           of said                limited             liability        company.


                        3.      That            defendant,                    116          India         Villa      Investors                 LLC            is a majority                      member                 of defendant,
         116         India           Villa          LLC,           a         New             York             limited        liability    company                                 having                 offices              at    124-04
         Metropolitan                     Avenue,                 Kew           Gardens,                      New        York      11415,    and  as                             such,             is duly             authorized             to
         make          this        affidavit           on     behalf                 of     said        limited          liability           company.


                        4.           That           defendant,                       17          Diamond                Street              Investors                 LLC             is     a        majority             member             of

         Defendant,                     17      Diamond                     Villa         LLC,          a New            York              limited            liability          company                     having             offices       at
         124-04               Metropolitan                     Avenue,                           Kew         Gardens,                  New              York            11415,               and            as        such,         is    duly
         authorized                  to      make        this          affidavit                 on     behalf          of said             limited            liability         company.


                        5.           That            defendant,                       79          Green             Street             Investors                   LLC            is        a      majority                member            of
                                        79    Greene              Villa                           a New          York          limited                                                                                offices       at    124-
         Defeñdañt,                                                                 LLC,                                                          liability          company                     having
         04     Metropolitan                      Avenue,                   Kew            Gardens,                New          York           11415,                and         as         such,           is duly         authorized
         to     make          this        affidavit          on         behalf              of said            limited          liability            company.


                        6.         That         the     undersigned                              on     behalf           of     Defendants                         hereby              confess               judgment                herein
         and      authorize                   entry        of judgment                           against          the     said             Defendants,                  and            each             of them,              in the      sum
         of     $150,000.00.


                        7.         This         confession                     of judgment                       is for         a debt             justly          to      become                     due        arising           from    the

         following             facts:


                                             That       by    Settlement                          Agreement,                    dated            December                    __,             2018,           the
                                             Investor              Defendants                           promised                 to        pay          to     Plaintiff               the         sum           of
                                             $154,000.00                       as         follows:


         $154,000.00                         USD        within              forty-five                 days       of     the      date             of    execution                     of the           CSA.
                                             a sum           of        a minimum                        of     $77,000                at    the         conclusion                     of       the     forty-
         Alternatively,
         five     day         period,            and         remit            the         full    remainder                   within          an        additional               30         days.
                                             Pursuant                  to     said           Settlement                  Agreement,                          the        other          defeñdañts
                                             agreed               to         guaranty                    such           payment(s)                           and          this         Affidavit                 of
                                             Confession                      is being                 given       to     secure              such            payments.




                        All        of     the       defendants                       designate                   Kings          County                  as     the        venue              for       entry          of judgment                  if
          same          is required.
           Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
                                                                        INDEX NO.                                                                                                                                      506870/2020
FILED: KINGS  COUNTY CLERK 03/18/2020 04:58 PM
          Case
NYSCEF DOC. NO. 1:21-cv-03932-BMC
                 4                Document 1-2 Filed 07/13/21 Page 10 RECEIVED
                                                                      of 21 PageID #: 1503/18/2020
                                                                               NYSCEF:




                      Judgment              on       this     confession              may      be        entered               at     any        time          hereafter                  upon       a default
                                                                                                                                                                      days'
         under         the     Settlement                Agreement              which         is not         cured           upon           fifteen            (15)                        notice      of   such
         default.            Credits        for      payments             on   account             are     to      be    allowed                on      execution.


                      The      execution               and      delivery         of    this     Confession                     of     Judgment                       and     entry           of     Judgment
         thereon            shall      be   without           prejudice         to    any     and          all     rights       of the           plaintiff            by    virtue          of any      and      all
         collateral           security            plaintiff      holds,        and     plaintiff          reserves              all    of       its     rights         and                medies       against
         all   co!!ateral            security          it holds.      Plaintiff's           rights         and         remedies                 shall         always                       nd     be deemed
         cumulative                 and   not       exclusive.


                                                                                                                 44      Box        Street            Investors                  L




                                                                                                     By:
                                                                                                                 Df'0Y                     fa     M       f     ,             member




                                                                                                                  116       India      Villa            Investors                    L3




                                                                                                            /Zr6         F             b              n       ) ,            hiember




                                                                                                                  17     Diamond                  Street             Inve        t    rs LLC




                                                                                                     By
                                                                                                             droy               (NÊ              mi              ,                        mber




                                                                                                                  79     Green             Street             Inves          r       LLC




                                                                                                     By:
                                                                                                                 dror                                            ,               member
           Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
                                                                        INDEX NO.                                                                                                                                    506870/2020
FILED: KINGS  COUNTY CLERK 03/18/2020 04:58 PM
          Case
NYSCEF DOC. NO. 1:21-cv-03932-BMC
                 4                Document 1-2 Filed 07/13/21 Page 11 RECEIVED
                                                                      of 21 PageID #: 1603/18/2020
                                                                               NYSCEF:




                                                                                                               79      Green           Street            Inve         or    LLC
                                                                                                       By:     79 Greene                   Villa     LLC




                                                                                                               By:

                                                                                                                        /Zror               d ide
                                                                                                                                                          w f         ,           member




         Sworn           to     before           me this
        Bh          day         of         te                            , 20


                                                                                                                                                             ANDERSON            DAVID HARKOV
                                                                                                                                                             NOTARY PUBLIC OF NEW JERSEY

                                                                                                                                                             My Commission Empires 10/13/2020
         Notary              Public                                .




                                           ACIGOWLEDGEMENT

          State         of     New               k        County          of                                           ))      ss.:


          On      the         7Ah          day       of            0    AW                           , 20           , before          me,          the      undersigned,                     personally
          appeared                         Or    t c           .   W    \ tm's       , personally       known   to me or proved                                   to       me    on     the     basis           of

          satisfactory                 evidence                to be the         individual       whose    name   is subscribed                                 to the      within           instrument
          and      acknowledged                           to       me    that        he   executed            the      same           in      his        capacities             and         that   by       his
          signatures                  on   the       instrument,               the    individuals,           or persons               upon          behpif        of which            the      individual

          acted,         executed                the      instrument.




                                                                                                                                                   Notary        Public




                                                                                                                                                                ANDERSON         DAVID H A K                V
                                                                                                                                                                                     JERSEY
                                                                                                                                                             NOTARY PUBLIC OF NEW
                                                                                                                                                                Commission Expires 10/13/2020
                                                                                                                                                             gy
           Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
                                                                        INDEX NO.                                                       506870/2020
FILED: KINGS  COUNTY CLERK 03/18/2020 04:58 PM
          Case
NYSCEF DOC. NO. 1:21-cv-03932-BMC
                 4                Document 1-2 Filed 07/13/21 Page 12 RECEIVED
                                                                      of 21 PageID #: 1703/18/2020
                                                                               NYSCEF:




                                                   44     Box       Villa       LLC           -.
                                             By:   44     Box     Street          Investors              LLC,               mber




                                                   By:
                                                           Oror             f41n,               /        ,          me        ber




                                                   116      India       Villa      LLC
                                             By:    116     India       Villa         Investors              LLC,       m    mber




                                                    By:
                                                           Gror             JbÊm                    _,              me        ber


                                                   17     Diamond               Villa     LLC
                                            By:    17     Diamond               Street      Investors               L        , member




                                                   By:
                                                          DPve              (44                      ,              member
           Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
                                                                        INDEX NO.      506870/2020
FILED: KINGS  COUNTY CLERK 03/18/2020 04:58 PM
          Case
NYSCEF DOC. NO. 1:21-cv-03932-BMC
                 5                Document 1-2 Filed 07/13/21 Page 13 RECEIVED
                                                                      of 21 PageID #: 1803/18/2020
                                                                               NYSCEF:




          EXHIBIT B
           Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
                                                                        INDEX NO.                                                                                                                                              506870/2020
FILED: KINGS  COUNTY CLERK 03/18/2020 04:58 PM
          Case
NYSCEF DOC. NO. 1:21-cv-03932-BMC
                 5                Document 1-2 Filed 07/13/21 Page 14 RECEIVED
                                                                      of 21 PageID #: 1903/18/2020
                                                                               NYSCEF:




                                                       CONFIDENTIAL                                      SETTLEMENT                           AGREEMF,NT


          This      Confidential                 Settlement                Agreemeñt                 ("CSA")               is entered              into     on December                          , 2018       by and
          among            44      BOX           STREET                   INVESTORS                        LLC,             116       INDIA               VILLA            INVESTORS                       LLC,        17
          DIAMOND                   STREET               INVESTORS                          LLC,          79 GREEN                   STREET                INVESTORS                     LLC      (collectively
          "Investor             Group"),           RAFAEL                   MANOR,                   an individual                   residing             in Kings         County,          New       York,         and
          M1      DEVELOPMENT                                LLC,         with          a principal           office          located          at 124-04             Metropolitan                Avenue,          Kew
          Gardens,              New       York          11415             ("Ml")            (Rafael          Manor             and        M1        collectively               "Developer")                (Investor

          Group        and        Developer             collectively                    "Parties").


                                                                                                   WITNESSETH:


                       WHEREAS,                     44        Box         Street          Investors           LLC           and      Developer                are members                 of and          subject      to
         an operating               agreement                for     44 Box              Villa       LLC          ("Box");            and


                       WHEREAS,                        116     India            Villa       Investors             LLC         and     Developer               are members                 of and          subject      to
         an operating               agreement                for      116 India              Villa        LLC           ("India");           and


                       WHEREAS,                     17 Diamond                      Street         Investors             LLC         and      Developer               are members               of and subject
         to an operating                  agreement                 for     17 Diamond                    Villa         LLC       ("Diamond");                  and


                       WHEREAS,                     79 Green                 Street         Investors             LLC         and         Developer            are members                 of and         subjectto
         an operating               agreement                for     79 Greene                   Villa     LLC           ("Greene");                and


                       WHEREAS,                     the operating                       agcomonts                 for    Box,        India,         Diamond,              and     Greene         each       set forth
                 Parties'
         the                      membership                  interest            and shows               that     the Investor               Group           holds       a 66.83%             interest      in Box,
         95%        interest        in India,           99.90%              interest            in Diamond,                 and       95%          interest       in Greene;             and


                       WHEREAS,                     the       operating                  agreements                for      Box,          India,      Diamond,                 and    Greene         shows          that
         the Developer                   holds     a 2.13%                interest          in Box,          5% interest                  in India,         0.10%          interest       in Diamond,               and
         5% interest              in Greene;              and


                       WHEREAS,                        the     Investor                 Group        represents            and wanmts                 that,    other       than      Developer's              2.13%
         interest          in    Box,       5%         interest            in      India,         0.10%            interest          in     Diamond,                and        5% interest           in     Greene,
         Investor      Group              represents               the      interests             of all     other         members                 in Box,        India,         Diamond,           and Greene
         and     is authorized               to act on their                     behalf;          and


                       WHEREAS,                    under            each         operating               agreement,             M1 was designated                              as the project             developer
         and     Rafael          Manor           was      designated                    as the       LLC         Manager;             and


                       WHEREAS,                    under            Article             4 of each          operating            agreement,                 Rafael         Manor,         as LLC           Manager,
         may      be removed                for    cause;            and


                       WHEREAS,                     a dispute                   arose        between              the      Parties           with         respect         to    rights     and       obligations
         under       the        operating         agreements;                      and


                       WHEREAS,                     the       Investor             Group,            on or about               November                   2, 2018,         served         Developer           with         a
         purported              notice      of removal                for        cause;          and
           Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
                                                                        INDEX NO.                                                                                                                                                          506870/2020
FILED: KINGS  COUNTY CLERK 03/18/2020 04:58 PM
          Case
NYSCEF DOC. NO. 1:21-cv-03932-BMC
                 5                Document 1-2 Filed 07/13/21 Page 15 RECEIVED
                                                                      of 21 PageID #: 2003/18/2020
                                                                               NYSCEF:




                           WHEREAS,                        the      Investor                 Group          commenced                      litigation            against           Developer                  in    an action
          entitled          44 Box Street                   Investors,               LLC          et al. v. Manor                   et al.,    Index          No.        522518-2018                   (Sup.        Ct. Kings

          County           2018)          (the        "Acton");                and


                           WHEREAS,                        the     Parties            wish         to resolve             the       matter          without           the        need      for      further          litigation
          and      without           an admission                      as to fault               or liability.


                           NOW            THEREFORE,                            in      consideration                    of     the      promises              and         mutual          undertakings                     of     the
          Investor              Group          and         Developer                  set       forth       herein,           the     receipt           and      sufficiency                  of      which         is hereby
         acknowledged                      by all parties,                    the      Investor             Group         and         Developer              agree         as follows:


                           1.              Payment:                 The         Investor            Group             shall        pay       Developer               the        sum      of      $154,000.00                    USD
         within        forty-five                days         of the           date        of     execution             of     this      CSA,           which         obligation               will      be secured                by
         the      execution               of    a confession                    of judgment                     by      the     Investor             Group          in     favor        of Developer                      in form
         annexed                hereto         as Exhibit                5. The              Investor          Group           shall        remit,        at a iniñiinuiñ,                    a sum       of $77,000                  at
         the conclusion                   of the forty-five                         day      period,           and,     if necessary,                 Developer                 will     agree         to an additional

         thirty-day              extension              to remit              the     full      remainder.              In addition,              the Investor                  Group         shall     pay Developer
         the sums               set forth        in Paragraphs                       9 and         10, below,                and      according            to the tenns                 therein


                           2.              Resignation:                       Rafael             Manor,              individually,                  and       as         sole      member                of        M1,       shall,
         concurrent                with        the signing               of the           CSA,          execute          a consent            in the form                 attached            as Exhibit              1 hereto,

         resigning               as LLC          Manager                 and        LLC          Developer               from         Box,       India,          Diamond,               and        Greene.


                           3.             Cooperation:                        Rafael            Manor,          individually,                 and       as sole          iñeinber         of M1,          shall,          in good

         faith,      support             and      cooperate               with          the       Investor            Group           and     its newly             designated                project          Manager              as
         set forth          in Exhibit                2.


                           4.             Disclosure:                   Upon          the execution                   of this         CSA,        Developer                    shall    transfer         the books                and

         records,           including             accounts                receivables                   and     payables,                of the       Box,        India,          Diamond,               Greene            LLCs.
         Developer                represents               and      warrants                 that,       to the       best      of Developer's                       knowledge                 and      information                 at
         the      present          time,         other           than         the    loans,           liens,      debts,           claims,           lawsuits            and       governmental                     fmes         as a
         matter       of public                record,           or appended                    to Exhibit3               ("Obligations"),                       which           Developer              has been given
         the opportunity      to supplement,                                        there          are no Obligations                         related         to the            Box,      India,        Diamond,                  and
         Greene    properties    or assets.                                     Investor              Group           agrees          to      assume           the        Obligations                 set forth            in     this
         paragraph               4 and         in Exhibit                3.


                           5.             Personal                Property                   and        Fixtures:             Concurrent                  with           the      execution              of        this      CSA,
         Developer                shall         waive            and      release               any      interest         in    any         personal             property,              fixture         or other             items
         purchased                with         Box,        India,         Diamond,                    and      Greene           project         funds          or for           the     Box,        India,         Diamond,
         and      Greene            projects.               Any         personal                 property,            fixture          or     other        items           referenced                 herein         that        is in
         Developer's                possession                   shall         be delivered                 to the        Investor            Group           within            5 days        from        the       execution
         of this      CSA.



                       6.                 Existing               Loans:             With        respect         to any disclosed                     project         loan         for Box,            India,       Diamond,
         and      Greene           projects            that       Developer                     has personally                  guaranteed,               the       Investor            Group          agrees            to obtain
         fromeachlenderarelease                               running               in favor            of Developer                  with      respect          to said           obligation            and substitute
         its own       personal                guarantor.                 Investor               Group          shall        promptly           provide             Developer                 all lender            release(s)
         upon        the        refinance             or modification                           of the         loan(s)          in question.                  Investor             Group           agrees           to defend

                                                                                                             Page        6 of 9
           Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
                                                                        INDEX NO.                                                                                                                                                    506870/2020
FILED: KINGS  COUNTY CLERK 03/18/2020 04:58 PM
          Case
NYSCEF DOC. NO. 1:21-cv-03932-BMC
                 5                Document 1-2 Filed 07/13/21 Page 16 RECEIVED
                                                                      of 21 PageID #: 2103/18/2020
                                                                               NYSCEF:




          Developer               in any           action             commenced                       by    any         Project           lender            for         enforcement                 of     Developer's
          personal             guaranties              prior        to Developer's                      release         as personal            guarantor                     from      the project            loans.


                          7.              Additional                  Payments:                  In addition            to the payments                          set forth         in Paragraphs                  1 and 10,
                                                                                                                                                                                             investors'
          Investor          Group         shall         pay         Developer                $95,000.00               as follows:            $47,500.00                      as part    of                           capital
                                                                                                                                                                                           investors'
          contribution                 returns           for         the      India           project;            and      (b)      $47,500.00                         as     part   of                              capital
          contribution                 returns          for     the     Greene               project.           These       payments                 will          be paid          no later        than    the payment
          for return           of capital        to the other                investors.


                          8.             Profits:              Subject            to       Developer's                  substantial             compliance                          with      the        terms       of     this

          Agreement,               in addition                  to the        amounts                 set forth         in Paragraphs                   I and                9, the        Investor         Group          shall

          pay       Developer             from           remaining                profits,            but      only       after     the      investor                   capital       contributions                 and      8%
          annual        preferred               returns       are paid,                   the     following             amounts:             (a)      $300,000.00                      from         the     proceeds           of
          unit      sales      from       the Box              project;         (b)        $75,000           from        the proceeds                of unit                sales     from      the India           project;
          (c)     $75,000          from          the     proceeds              of      unit       sales        from       the     Diamond              project;                and     (d)     $75,000            from       the
          proceeds             of unit         sales      from         the     Greene              project.


                        9.                Waiver              and     Assignment:                     Other        than     the payments                         set forth           in Paragraphs                1, 7, and
          8, and        subject           to     the      terms            therein,             Developer             agrees         to     waive                all     rights       under         the     Box,       India,
          Diamond,              and       Greene               operating               agreements,                including               rights,           if     any,        to    receive          any     payments,
          share      profits,          or receive              any     other          remuneration.                   Developer              shall      execute                and deliver               to the Investor
          Group's           attorney,            to be held                  in escrow                pending           Developer's                 receipt                 of the     payments              set forth          in
          Paragraphs              1, 9 and              10, an assignment                             in the form               attached            as Exhibit                    4 assigning              Developer's
          interest        in the        respecting                  LLC.


                          10.            Confidentiality:                      The           Parties        shall       maintain            in the               strictest          confidence             the terms           of
          this     CSA,         including               the     amounts                payable             hereunder.             The       CSA         and             exhibits           to this        CSA       may        be
          disclosed            to third         parties             as is reasonably                    necessary           and      appropriate,                       such        as professional               advisors

          (accountants,                 lawyers,              tax     advisors)              or governmental                      authorities,                   or as otherwise                   required         by law,
          court      order,       subpoena                or other            legal        process          or compulsion                   and,       then,            only        upon      timely        prior    notice
          to the      other       Party          so as to give                 sufficient               time      to contest            any      such              disclosure.              This      confidentiality
          provision            shall      terminate                 in the event                any     Party       breaches          this      CSA or any Party                             commences               a legal
          action      or proceeding                     to enforce              its rights              hereunder.


                          11.            Correspondence:                            All       correspondence                      concerning                     this       CSA       including             any     notices
          required          hereby,             shall         be served                via       U.S.       Postal        Service,           first          class           mail,      return         receipt,        or     via
          private      overnight                delivery             service,             to the        parties       at the addresses                       listed          below:




                                         If to Investor                    Group:


                                         Eitan          Gabay
                                        467       Keap          Street
                                        Brooklyn                NY         1121        1
                                         With          a copy          to:


                                         Javid          Afzali,         Esq.
                                         Whiteman                    Osterman                &    Hanna           LLP
                                         One       Commerce                    Plaza

                                                                                                           Page       7 of 9
           Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
                                                                        INDEX NO.                                                                                                                                        506870/2020
FILED: KINGS  COUNTY CLERK 03/18/2020 04:58 PM
          Case
NYSCEF DOC. NO. 1:21-cv-03932-BMC
                 5                Document 1-2 Filed 07/13/21 Page 17 RECEIVED
                                                                      of 21 PageID #: 2203/18/2020
                                                                               NYSCEF:




                                           Albany,         New            York       12260




                                           If to Developer:


                                           RAFAEL              MANOR
                                           124-04         Metropolitan                   Avenue
                                           Kew       Gardens,              New        York        11415


                                           With         a copy       to:


                                           Gail      Spindler,             Esq.

                                           Trop      Spindler             LLP
                                           19-02        Whitestone                 Expy,        Suite         103

                                           Whitestone,               New          York         11357

                                           (718)        357-4333




                         12.               Breaches:           The          Parties        agree         that        in the       event         of     any         litigation        arising         under        this
          Agreement                 or
                                  concerning       the                       subject           matter           of     this      Agreemcat,                   the      prevailing            party        shall     be
                                           attorneys'
         entitled        to recover   its                                       fees.


                         13.               Adiournment                 and        Discontinuance.                      Concurrent               with         the     execution             of the      CSA,       the
         Parties         shall           execute         a stipulation                   of     discontinnance                     and         mutual           releases            contingent             on     full
                                                    Parties'
         performance                 of the                    obligations                     herein.



                         14.               Further        Assurances:                    The      Parties            hereto        agree          that        they      will,      from       time         to time,
         execute         and        deliver,            or cause           to be executed                    and       delivered,             any      such         further        instruments             as may

         reasonably                 be      required           for         carrying            out      the          intention           of     the          parties         to,    or     facilitating           the
         performance                 of,     this    CSA.




                                                                                      STANDARD                         CLAUSES


                         15.               Successors            and Assigns:                  This      Settlement               Agreement                  shall     apply       to, be binding               upon
         and     inure         to    the      benefit          of     the     parties,          their         officers,          directors,              members,                shareholders,              agents,
         servants,         employees,                    corporate                parents,           subsidiaries,                affiliates,            predecessors,                   heirs,      executors,
         administrators,                   successors               and     assigns.



                         16.               Indemnification.                       Upon          execution                 of      this        CSA             and       Developer's                  substantial
         compliance                 herewith,            the     Investor            Group            shall        defend         and         hold       harmless               Developer            and     Hadas
         Hakmon           (Rafi            Manor's          wife),          M      Remodeling                Corp.,       SM Studio,                 Inc.,     and David            Sapan,        in an action
         entitled        Tapper             et al.       v. 116        India         Street          Villa      LLC     et al,           (Index          No.        522967-18,              Sup.      Ct. Kings
                                                                                                                 attorneys'
         County).          Defense                and    litigation          costs        (including                                     fees),       judgments                 or settlement           amounts
         assessed         against            Developer,               Hakmon,                 M   Remodeling                   Corp.,     SM Studio,                 Inc.,      or David          Sapan by        the
         plaintiffs       shall          be paid          as debts           of     116 India          Villa       LLC.


                      17.                 Governing              Law:         This        Settlement                 Agreement                shall      be governed                 by,     and      construed
                                                                                                      Page         8 of 9
           Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
                                                                        INDEX NO.                                                                                                                                                               506870/2020
FILED: KINGS  COUNTY CLERK 03/18/2020 04:58 PM
          Case
NYSCEF DOC. NO. 1:21-cv-03932-BMC
                 5                Document 1-2 Filed 07/13/21 Page 18 RECEIVED
                                                                      of 21 PageID #: 2303/18/2020
                                                                               NYSCEF:




          and       enforced            in accordance                      with,          the      laws       of the         State         of New                  York          without         regard             to its choice
          of     law      or conflict              of law            rules.    Any               action       or proceeding                      to enforce                     this     CSA        shall          be venued               in
          Kings          County,             New           York          or in Eastern                District             federal         court        in New                  York.       The        Parties             agree      that
          service          to the addresses                       set forth            in Paragraph                  13 shall            be deemed                      sufficient          legal       service             under      the
         applicable                state      or federal              requirements.


                           18.               Unnumbered                          Paragraphs:              The                unnumbered                            paragraphs                 of            this         Settlement
                                                                                                    "Whereas,"
         Agreement,                  which          begin           with       the term                                        are expressly                       incorporated                  by reference                 and the
         recitations               contained               therein          constitute                part        of this      Settlement                   Agreement.


                           19.              Headings:                    The         headings                of      the       sections                and              paragraphs               of         this         Settlement
         Agreemcat                  are included                   for     convenience                     only      and      are not            intended                     to be a part            of,     or to affect             the

         meaning             or interpretation                       of,    this        Settlement                 Agreement.


                           20.               Entire          Agreement:                   This        CSA,           including              the       exhibits                 hereto,       constitutes                   the entire

         understanding                      among             the        Parties          with        respect          to     settlement                    of         this     dispute          and         supersedes               and
         replaces    in all                 respects           all       prior       contracts,               agreements                   and/or           understandings,                         whether                formal          or

         informal,              oral        or written,              among           the         parties       or between                  any        of them                 with      respect         to the             settlement
         of     this     dispute,             except          astothose                    matters           expressly               reserved               in the             attached          releases.                 This    CSA
         may        only        be amended,                   modified                 or terminated                  by     a writing                signed             by      all parties          hereto.


                           21.              Interpretation:                      The       parties           agree          that      the      draftsman's                          presumption                    shall      be held
         inapplicable                  in    any       action            interpreting                 or enforcing                  this      CSA.               The           Parties      fluther            agree          that     the
         provisions                of this        CSA embody                       their         mutual           intent      and that              such          provisions               are not           to be construed
         more          liberally            in favor          of,     or more              strictly          against,         either          Party.



                          22.               Authority               to Execute:                  Each        person         signing           this      CSA hereby                       represents                and warrants
         that     he or she has the authority                                    to enter           into      this     CSA           and      bind          the party                 on whose              behalf          he or she
         is signing.


                          23.               No     Conflict:                The         Parties            represent               and      warrant                    that      the     execution                  of     this    CSA
         and/or         the performance                       of any           obligations                 hereunder               will       not      violate                         agreement              with                third-
                                                                                                                                                                              any                                          any
         party.


                          24.               Counterparts:                   This           CSA         may         be executed                   in     several                 counterparts,                 each          of which
         shall         be an original                  as against                any       party        who          or which               signed               it.     This         CSA     may            be executed                by
         facsimile.


                          25.               Severability:                  If any          paragraph,                term         or provision                         of this        Agreement                is found            to be

         invalid,          illegal           or    unenforceable,                          then        such         paragraph,                term,              or       provision            shall          be         considered
         separate           and         apart          from          the         remainder,                  and       the         validity            of         all         other      paragraphs,                     tenns        and
         provisions              hereof           shall       in no way                 be affected                thereby.


                          26.               Effective              Date:         This       Agreement                  shall         take      effect              upon          the date          of its execution                     by
         all Parties.              Counsel             for    each         Party          will      provide           the other             Party           with          one physical                 copy          of this CSA

         bearing           signatures                 of     his     or        her     client(s).             Counsel               for     the        Parties                 agree      that        any          valid      foreign
         notarization               or acknowledgement                                 on this          CSA or any instruments                                         or exhibits          contained                herein          shall
         be deemed                 valid       in New              York          State.


                                                                                                             Page          9 of      9
           Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
                                                                        INDEX NO.                                                                                                                            506870/2020
FILED: KINGS  COUNTY CLERK 03/18/2020 04:58 PM
          Case
NYSCEF DOC. NO. 1:21-cv-03932-BMC
                 5                Document 1-2 Filed 07/13/21 Page 19 RECEIVED
                                                                      of 21 PageID #: 2403/18/2020
                                                                               NYSCEF:




          IN    WITNESS                WHEREOF,                the undersigned                     have     executed           this   Confidential                     Settlement
          Agreement             as of the       date        set forth      above.


                                                                                  RAFAEL                  M        NOR



                                                                                  By:




          STATE          OF     NEWW                                              )
                                                                                  ) SS.:
          COUNTY               OF                                                 )
                                        Afg


                        On     thdth          day      of      0                                   ear 2018          before      m                    nd     rs          ed, a potary        public
          in     and     for     the        State     of     New                              rs    nally          appeared                                                                              ,
          personally           known        to me       or proved          to me          on the       basis         of satisfactory                evidence            to be t       individual
          whose        name       is subscribed              to the      within         instrument             and           knowledged                to me that               ¼xecuted           the
          same     in his       capacity,       and that           by his signature                 on the in               ument,      the     i       vidual           o          person    upon
          behalf       of the     which       the     individual           acted,        executed             th        strume




                          ..____---                                  .                                                         Public
                                                                                                                   Notary
                                ANDERSON            DAVID HARKOV

                                NoTARY PUSUC OF NEW JERSEY 41                             DEVELOPMENT                                LLC

                                My Commiselon Explree 10/13/2020



                                                                                  Name·

                                                                                  Tit    e:           e Member


          STATE          OF NEW             YORK                                  )
                                                                                  ) SS.:
          COUNTY               OF                                                 )


                       On      theÖh          day     of           RtÒ(M                the    year       2018       before      m         he           de        ig     e     a notary      public
          in    and      for     the      State       of     New         York,          personally                 appeared                            44                         h A/                   ,
         personally            known        to me      or proved           to me         on the        basis        of satisfac         ory         evidence            to be the     individual
         whose         name      is subscribed              to the       within         instrument             and     acknowledged                    to me           that   he executed          the
         same      in his capacity,             and     that    by his signature                   on the instrument,                  the individual,                   or the person        upon
         behalf        of the    which        the     individual          acted,         executed           the      instrui          t.




                                                                                                                   Notary      Public




                                                                                                                                                                         ANDERSON         DAVID HARKOV
                                                                                              Page        7 of 9
                                                                                                                                                                         NOTARY PUSLIC OF NEW JERSEY
                                                                                                                                                                                               10/13/2020
                                                                                                                                                                         My Commission Expires
           Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
                                                                        INDEX NO.                                                                                                                            506870/2020
FILED: KINGS  COUNTY CLERK 03/18/2020 04:58 PM
          Case
NYSCEF DOC. NO. 1:21-cv-03932-BMC
                 5                Document 1-2 Filed 07/13/21 Page 20 RECEIVED
                                                                      of 21 PageID #: 2503/18/2020
                                                                               NYSCEF:




          IN   WITNESS                WHEREOF,                        the undersigned             have       executed              this    Cor      fi    ential   Settlement
          Agreement            as of the           date          set forth     above.




                                                                                                  44 BOX                STREET               IN          * STORS         LLC



                                                                                                  Name:
                                                                                                  Title:      Authorize                      gent




          STATE         OF      NEW          ToltK                                    )
                                                                                      ) SS.:
          COUNTY              OF                                                      )


                       On     thdth             day       of                              n the year       2018         before       me,      the        unde      g    ed,.a     notary   public
          in    and     for     the         State         of      New        York,   personally                   appeared                                              (N                               ,
         personally           known          to me         or proved           to me on the basis                   of satisfactory                  evidence          to be the individual
         whose        name         is subscribed                  to the     within         instrument            and      acknowledged          to me that he execute                             the
                                                                                                                                                         '
         same     in his       capacity,           and         that    by his signature            on the         inst             ent, the individual     r the p                             upon
         behalf       of the       which        the      individual            acted,        executed        the       i           ment.




                                                                                                                             ary   Public
                                    ANDERSON               DAVID HARKOV

                                    NOTARY PUOUC OF NEW JERSEY
                                   "'°°""""''°"'"""''''''''°²°
                                                                                                  116       INDIA             VILLA           I            <STORS          LLC



                                                                                                  Name:
                                                                                                  Title:      Authorized                  Agent


          STATE         OF     NEW V6RK                                               )
                                                                                      )SS·

          COUNTY              OF      S                                               )


                      On the½h                           of            0                  n the year       2018        before        me,      the unders                ed, a notary       public
                                                day
          in    and     for     the        State         of       New        York,   personally                   appeared          ) rdT        (                      \ c
                                                                                                                                                                            M                            .

         personally           known          to me         or proved           to me on the basis                   of satisfactory     evidence                       to be the      individual
         whose        name       is subscribed                    to the     within         instrument        and          acknowledged                   to me    that      he executed              e
         same     in his       capacity,           and      that       by his signature            on the instrür''n,                      the      individt       1,     r the            n    pon
         behalf       of the     which          the      individual           acted,         executed        the       ins            ent.




                                                                                                             /Notary               Public




                                                                                                                                                                        ANDERSON           DAVID HARKOV
                                                                                               Page        8 of    9
                                                                                                                                                                        NOTARY PUBLIC OF NEW JERSEY

                                                                                                                                                                        My Commission Expires 10/13/2020
           Case 1-21-40976-nhl Doc 66 Filed 08/13/21 Entered 08/13/21 07:34:38
                                                                        INDEX NO.                                                                                                                    506870/2020
FILED: KINGS  COUNTY CLERK 03/18/2020 04:58 PM
          Case
NYSCEF DOC. NO. 1:21-cv-03932-BMC
                 5                Document 1-2 Filed 07/13/21 Page 21 RECEIVED
                                                                      of 21 PageID #: 2603/18/2020
                                                                               NYSCEF:




                                                                                                 17 DIAMOND                          ST               E         INVESTORS         LLC




                                                                                                 Name:
                                                                                                 Title:      Authori               d Agent


          STATE           OF NEW               YORK                                  )
                                                                                     ) SS.:
         COUNTY                 OF                                                   )


                         On     the           th day     of       c                      n the year       2018        before                    the       undersi         , a notary    public
                                                                                                                                     me,
          in      and     for     the          State     of    New          York,    personally  appeared                                       (b        0 r

         personally             known          to me       or proved           to me on the basis of satisfactory                                     evidence       to be the    individual
         whose          name          is subscribed           to the        within         instrument          and         acknowledged                     to me that     he executed         the
         same       in his capacity,                and that          by his     signature        on the          instrume              , he individual,              o     he person    ppo,n
         behalf         of the        which        the   individual            acted,       executed        the       in          m        t.




                                                                                                                  Not       ry Pub              c
                                               ANDERSON           DAVID HARKOV

                                              NOTARY PUBLIC OF NEW JERSEY
                                                                    10/13/2020 79 GREEN                                                                     VESTORS
                                              My Commission ExpIrse                                                         STRE                                            LLC




                                                                                                 Name:
                                                                                                 Title:     Au                 zed     Agent




         STATE            OF NEW               Y                       LS            )
                                                                                     ) SS.:
         COUNTY                 OF                       6    7
                                                                                     )


                        On      the           th day     of       tu            ½         the year        2018        before       m            the       unde        ed; a notary      public
         in     and   for         the
                                   State   of New    York,    personally   appeared                                               ,                 cor               Du

         personally       known     to me or proved     to me on the basis of satisfactory      evidence to be the individual
         whose      name     is subscribed    to the within  instrument   and ackno        edged to me that    6 executed     the
         same      in his       capacity,           and that          by his     signature        on the         instr             n , the individual                 o   the perso      upon
         behalf         of the    which            the   individual          acted,         executed        the       i       u       ent.




                                                                                                                 Nolary           Public




                                                                                                                                                                           ANDERSON       DAVID HARKOV




                                                                                                                                                                9
                                                                                                                                                                                                  JERSEY
                                                                                                                                                                          NOTARY PUBLIC OF NEW
                                                                                              Page      9 of      9                                                                             10/13/2020
                                                                                                                                                                                        Expires
                                                                                                                                                                          My Commission
